Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0163102) in view of Aotani et al. (US 2019/0010634).
With respect to claims 1, 8 and 9, Yang et al. disclose a fixing device comprising: a pressing member (fig. 7, item 20); an endless tubular fixing member (fig. 7, item 32) disposed opposite to the pressing member (20); a heating source (fig. 7, item 34) configured to heat the fixing member (32); a nip forming member (e.g. fig. 7, support member 36 and/or item 10) disposed opposite to the pressing member (20) via the fixing member (32) to form a nip portion; and a supplier (e.g. item  10) configured to supply lubricant to a portion of an inner surface of the fixing member (32), the portion facing the nip forming member (as shown at least by fig. 7 and/or as discussed at least in paragraphs 122-124), wherein the nip forming member (36 and/or 10) includes a contact portion (e.g. fig. 1, item 10) that contacts the inner surface of the fixing member (32), the contact portion includes a guide portion (e.g. item(s) 120) for guiding lubricant (as shown at least by fig. 8 and/or as discussed at least in paragraph 124), and the guide portion (120) is formed by extending obliquely from opposite ends in a width direction toward a center of the fixing member as the contact portion moves from upstream to downstream in a rotational direction of the fixing member (as shown at 
With further respect to claims 1, 8 and 9, Yang et al. is silent with regards to the color(s) of the wefts and thus does not disclose the plurality of wefts including three or more mutually differing colors.
With further respect to claims 1, 8 and 9, Aotani et al. teach the plurality of wefts each includes three or more mutually differing colors (as discussed at least in paragraphs 44-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use different color threads as taught by Aotani et al. in the woven fabric of Yang et al. at least for the purpose of improving the aesthetic value thereof.
With further respect to claim 2, Yang et al. further disclose wherein the contact portion includes a plurality of the guide portions (120) arranged in the width direction, and the plurality of guide portions that are positioned closer toward the opposite ends in the width direction have a larger inclination angle with respect to the rotational direction (as shown at least by figs. 1, 3 and/or 8, and as discussed at least in paragraph 78). 

With further respect to claim 15, Yang et al. further disclose wherein the contact portion includes a plurality of recesses as the plurality of guide portions (e.g. recesses which exists from the process of weaving the sliding sheet), and the plurality of recesses are each formed in a recess shape on a contact surface to be in contact with the inner surface (as shown at least by figs. 1-3 and/or 8, and as discussed at least in paragraphs 74-77). 
With further respect to claims 7 and 16, Yang et al. disclose an image forming apparatus (e.g. fig. 11, item 1) comprising: the fixing device according to claims 1 and 9 (as discussed above). 
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that Aotani (US 2019/0010634) is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the Aotani et al. reference is both in the field of Applicant’s endeavor, and reasonably pertinent to the particular problem with which the Applicant .  
Applicant asserts that the position in the Advisory Action which states “The proposed amendments which newly require the woven fabric to include ‘a warp as the guide portion’ will require further consideration and/or search.” is improper, the Examiner respectfully disagrees at least because the amendment newly required that the woven fabric includes a warp as “the guide portion” (“the guide portion” already defined earlier in the claim), where as prior to this amendment the claim was broader in that the woven fabric included a warp as “a guide portion” (not necessarily “the guide portion” defined earlier in the claim).  The Applicant’s cooperation in clarifying that the woven fabric includes a warp as “the guide portion” (“the guide portion” defined earlier in the claim) is appreciated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW